IN THE SUPREME COURT OF THE STATE OF DELAWARE

  DONYEL L. STARKEY,                       §
                                           §   No. 23, 2022
        Defendant Below,                   §
        Appellant,                         §   Court Below—Superior Court
                                           §   of the State of Delaware
        v.                                 §
                                           §   Cr. ID No. 1812013470 (N)
  STATE OF DELAWARE,                       §
                                           §
        Appellee.                          §

                          Submitted: June 10, 2022
                          Decided:   June 27, 2022

                                     ORDER

      It appears to the Court that, on April 18, 2022, the Senior Court Clerk sent a

notice of brief delinquency to the appellant, Donyel L. Starkey, because he had not

filed an opening brief by the April 12, 2022 deadline set by the Court. On April 29,

2022, the Chief Deputy Clerk issued a notice, by certified mail, directing Starkey to

show cause why this appeal should not be dismissed for his failure to file an opening

brief. The Department of Correction returned the notice because Starkey had been

released and provided a new mailing address for him. On May 13, 2022, the Senior

Court Clerk re-sent the notice to show cause to the new address, but the notice was

returned on June 10, 2022 with notations indicating that it could not be delivered or

forwarded. To date, Starkey has not filed an opening brief, responded to the notice
to show cause, or provided an updated address to the Court. Dismissal of this action

is therefore deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                       BY THE COURT:

                                       James T. Vaughn, Jr.
                                            Justice




                                         2